IN THE SUPREME COURT OF TEXAS
                                               444444444444
                                                  NO . 10-0142
                                               444444444444


                    ANGELA MAE BRANNAN, INDIVIDUALLY AND AS
                     INDEPENDENT EXECUTRIX OF THE ESTATE OF
                BOB ALBERT BRANNAN, DECEASED, ET AL., PETITIONERS,
                                                         v.


                             STATE OF TEXAS, ET AL., RESPONDENTS

             4444444444444444444444444444444444444444444444444444
                                ON PETITION FOR REVIEW FROM THE
                         COURT OF APPEALS FOR THE FIRST DISTRICT OF TEXAS
             4444444444444444444444444444444444444444444444444444


                                                PER CURIAM


       CHIEF JUSTICE JEFFERSON , JUSTICE LEHRMANN , AND JUSTICE BOYD did not participate in the
decision.


        Storms on Surfside Beach on the Gulf of Mexico have moved the vegetation line landward

of petitioners’ houses.1 When the Village of Surfside Beach refused to allow the houses to be

repaired or to have access to utilities, and the State asserted that the houses encroach on a public

access easement and must be removed, petitioners sued, contending among other things that the


        1
           Petitioners are Angela Mae Brannan, individually and as Independent Executrix of the Estate of Bob Albert
Brannan, deceased, Brooks and Mary Porter, Russell and Judy Clinton, Russell Clinton as Independent Executor of the
Estate of Elizabeth Clinton, deceased, Reg and Beaver Aplin, Partners d/b/a Benchmark Developing, Louise Bullard,
Diane Loggins Clark, Joseph Cornell Dewitt, Lisa Marie Dewitt Fuka, Macario Ramirez, Chrissie Dickerson, Jeffrey
Dyment, the Marvin Jacobson Family Holding Company, Cathy T. Charles, James and Patricia Meek, Mark Palmer,
James C. and Patricia Pursley, Kenneth C. and Andrea Reutzel, S & S Holdings, LLC, and Rogers Thompson, Executor
of the Estate of P.E. Kintz, deceased.
State’s assertion amounts to a constitutionally compensable taking of their property. The court of

appeals rejected petitioners’ claims, 365 S.W.3d 1 (Tex. App.–Houston [1st Dist.] 2010), and

petitioners sought review in this Court.

        While their petition has been pending, we have issued our opinion in Severance v. Patterson,

370 S.W.3d 705, 725 (Tex. 2012), concluding that “avulsive events such as storms and hurricanes

that drastically alter pre-existing littoral boundaries do not have the effect of allowing a public use

easement to migrate onto previously unencumbered property”. We now conclude that this case

should be remanded to the court of appeals for further consideration in light of Severance.

        Accordingly, we grant the petition for review and without hearing oral argument, vacate the

judgment of the court of appeals and remand the case to that court for further proceedings. TEX . R.

APP . P. 59.1, 60.2(f).



Opinion delivered: January 25, 2013




                                                  2